IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2636 Disciplinary Docket No. 3
                                :
                   Petitioner   :               Nos. 2, 109 & 212 DB 2019
                                :
           v.                   :               Attorney Registration No. 206668
                                :
ERIKA ROXANNE GROVES,           :               (Lawrence County)
                                :
                  Respondent    :

                                         ORDER


PER CURIAM
       AND NOW, this 6th day of February, 2020, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Erika Roxanne Groves is suspended

on consent from the Bar of this Commonwealth for a period of one year and one day. The

suspension is stayed in its entirety, and she is placed on probation for a period of two

years, subject to the following conditions:

       1.     Respondent shall fully comply with the Rules of Professional Conduct and

       the Rules of Disciplinary Enforcement.

       2.     Respondent shall not engage in any further misconduct.

       3.     Respondent shall timely and fully complete her annual CLE requirement

       within her regular compliance period.

       4.     Respondent is currently employed by an LLC as an in-house counsel and

       not representing private clients or holding funds subject to Pa.R.P.C. 1.15. In the

       event that Respondent resumes the representation of private clients during the

       period of probation, she shall comply with the following additional conditions:
            a.     Respondent shall notify the Office of Disciplinary Counsel, in writing

            within ten days of the resumption of representing private clients;

            b.     Respondent shall comply, within ten days, with any requests from

            the Office of Disciplinary Counsel for documents or information pertaining

            to her representation of private clients and her compliance with the rules of

            Professional Conduct;

            c.     Respondent shall provide the Office of Disciplinary Counsel, within

            ten days of the request, with verification that she has opened an IOLTA

            Account and established procedures to ensure her compliance with the

            records required to be maintained pursuant to Pa.R.P.C. 1.15;

            d.     Respondent shall provide verification to the Office of Disciplinary

            Counsel that she has retained a CPA or other qualified professional who

            will conduct a quarterly review of her financial records related to entrusted

            funds to ensure compliance with Pa.R.P.C. 1.15;

            e.     Respondent authorizes the CPA or other qualified professional to

            provide quarterly reports to the Office of Disciplinary Counsel regarding

            Respondent’s compliance with Pa.R.P.C. 1.15;

            f.     Respondent shall complete the “Bridge the Gap” CLE course within

            90 days of resuming private practice.

      Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E.

208(g).